THOMPSON, J.
Julian Max Velazquez appeals an order denying rehearing of an order which summarily granted in part and dismissed in part his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. The motion for rehearing did not address the partial dismissal of the 3.850 motion. Rather, Velazquez raised sentencing issues concerning a separate but related case which were not raised previously. This appeal, in effect, seeks review of issues never considered by the trial court. As such, the issues are not ripe for review. See Williams v. State, 23 Fla. L. Weekly 1059, - So.2d -, 1998 WL 199362 (Fla. 2d DCA April 24, 1998); Young v. State, 695 So.2d 819 (Fla. 4th DCA 1997). Accordingly, we dismiss the appeal without prejudice to Velazquez to file a proper motion under Florida Rules of Criminal Procedure 3.800(a), see Glanton v. State, 705 So.2d 945 (Fla. 1st DCA 1998) (miscalculations apparent on face of scoresheet are reviewable on a rule 3.800(a) motion), or 3.850, see State v. Callaway, 658 So.2d 983 (Fla.1995) (3.850 motion necessary if evidentiary hearing is required).
DISMISSED.
HARRIS, J., concurs.
DAUKSCH, J., dissents without opinion.